Citation Nr: 1761114	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  15-22 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for medical treatment provided by Ashtabula Medical Center on December 9, 2013.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from January 1959 to January 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a decision by the Department of Veterans Affairs (VA).

In March 2016, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDING OF FACT

On the record, at the March 2016 hearing, the Veteran requested that the issue of entitlement to payment or reimbursement of unauthorized medical expenses for medical treatment provided by Ashtabula Medical Center on December 9, 2013 be withdrawn from appeal.


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to payment or reimbursement of unauthorized medical expenses for medical treatment provided by Ashtabula Medical Center on December 9, 2013 have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204 (b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204 (a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (b) (1).

Prior to promulgation of a decision in this case, the Veteran requested withdrawal of the issue of entitlement to payment or reimbursement of expenses for unauthorized medical medical treatment provided by Ashtabula Medical Center on December 9, 2013.  The statement was made on the record during the March 2016 hearing, satisfying the pertinent criteria for withdrawal.  In addition, in the December 2017 Informal Hearing Presentation, the Veteran's representative stated that the Veteran withdrew his claim for entitlement to payment or reimbursement of unauthorized medical expenses for medical treatment provided by Ashtabula Medical Center on December 9, 2013, at the March 2016 Board hearing.  There remains no allegation of error of fact or law for appellate consideration.  As the Board does not have jurisdiction to review the issue of entitlement to payment or reimbursement of unauthorized medical expenses for medical treatment provided by Ashtabula Medical Center on December 9, 2013, it is dismissed.  




	(CONTINUED ON NEXT PAGE)



ORDER

The issue of entitlement to payment or reimbursement of unauthorized medical expenses for medical treatment provided by Ashtabula Medical Center on December 9, 2013, is dismissed.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


